Citation Nr: 0316337
Decision Date: 07/17/03	Archive Date: 10/02/03

DOCKET NO. 98-21 253               DATE JUL 17, 2003

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Hartford, Connecticut 

THE ISSUES 

1. Entitlement to service connection for a mental disorder due to
trauma. 

2. Entitlement to service connection for a seizure disorder due to
trauma. 

REPRESENTATION 

Appellant represented by: Connecticut Department of Veterans
Affairs 

WITNESS AT HEARINGS ON APPEAL 

Appellant 

ATTORNEY FOR THE BOARD 

Richard V. Chamberlain, Counsel

INTRODUCTION

The veteran had active service from July 1964 to July 1966. He also
had prior service in the U.S. Naval Reserve.

This appeal comes to the Board of Veterans' Appeals (Board) from a
November 1998 RO rating decision that denied service connection for
residuals of a head and brain injury and a seizure disorder. In
July 2000, the Board remanded the case to the RO to afford the
veteran the opportunity to present testimony before a member of the
Board. A video conference hearing was held before the undersigned
in March 2003.

REMAND

The veteran has been treated for mental disorders and/or a seizure
disorder, variously diagnosed, since 1975. In 1992 and 1998, VA
treatment records suggest these may be attributable to traumatic
brain injuries. Service medical records show treatment on two
occasions for head injuries: in August 1964 when he was hit in the
head and face by three assailants, and in July 1965 for bruises on
the back of the head, the forehead, and left cheek. Further
evaluation would aid in determining the nature and origin of these
disabilities. Accordingly, the case is remanded to the RO for the
following action:

The veteran should be afforded an appropriate VA examination to
determine the diagnosis and origin of all mental disorders or
seizure disorders present. The claimsfolder should be made
available to the examiner for review in conjunction with the
examination, and the examiner should acknowledge such review in the
examination report. The examiner should offer an opinion, with
respect to each diagnosed disorder,

- 2 -

whether it is at least as likely as not (that is, a probability of
50 percent or better) that such disorder is the result of disease
or injury in service. The opinion should explain the underlying
reasoning, refer to the documented history, and specify any factual
assumptions upon which it is based.

Thereafter, the case should be returned to the Board, following
completion of the usual appellate procedures. The Board intimates
no opinion as to the ultimate outcome of this case. The appellant
need take no action unless otherwise notified. The appellant has
the right to submit additional evidence and argument on the matter
or matters the Board has remanded to the regional office.
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West 2002) (Historical
and Statutory Notes). In addition, VBA's Adjudication Procedure
Manual, M21-1, Part IV, directs the ROs to provide expeditious
handling of all cases that have been remanded by the Board and the
Court. See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

J.E.Day 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 2002), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Appeals for Veterans Claims. This remand is in the nature of a
preliminary order and does not constitute a decision of the Board
on the merits of your appeal. 38 C.F.R. 20.1100(b) (2002).

- 3 -




